Citation Nr: 0307851	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  98-19 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than March 21, 1979, 
for service connection for a psychiatric disorder, including 
on the basis of clear and unmistakable error in a February 
1956 rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from August 1948 to July 
1950, November 1950 to November 1953 and February 1954 to 
July 1955.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs Regional Offices in 
Seattle, Washington, and Montgomery, Alabama, (hereinafter 
RO).  The issue listed on the title page was denied by the 
Board in a November 2001 decision to which the veteran filed 
an appeal to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In an order dated October 9, 
2002, the Court vacated the November 2001 Board decision, and 
granted a Joint Motion for Remand. 


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by a February 1956 rating decision on the basis that there 
was no superimposed injury or disease during service that 
aggravated a constitutional or developmental anxiety disorder 
that existed before service; the veteran was notified of this 
decision in February 1956 but did not appeal; this is the 
last final decision denying the claim for service connection 
for a psychiatric disability on any basis. 

2.  The veteran attempted to reopen the claim for service 
connection for a psychiatric disorder in a statement received 
on March 21, 1979; no document received from the veteran 
prior to this date may be construed as a claim to reopen the 
issue of entitlement to service connection for a psychiatric 
disorder.  

3.  The attempt to reopen the claim for service connection 
for a psychiatric disorder was denied by rating action dated 
in November 1979; the veteran filed a notice of disagreement 
in January 1980, but no statement of the case was issued at 
that time and the claim remained in open status.   

4.  Based on an April 1998 opinion from a VA psychiatrist 
suggesting the veteran had post-traumatic stress disorder as 
a result of service, a September 1998 rating decision granted 
service connection for post-traumatic stress disorder 
effective from March 21, 1979, the date of the claim to 
reopen.

5.  The February 1956 rating decision denying entitlement to 
service connection for a psychiatric disability did not 
involve incorrect application of the statutory or regulatory 
provisions extant at the time and was the product of a 
reasonable exercise of rating judgment given the relevant 
facts known at the time of this decision; a review of the 
evidence before the RO at the time of this rating decision 
does not compel the conclusion that reasonable minds could 
only agree that entitlement to service connection for a 
psychiatric disorder was warranted on the basis of such 
evidence.


CONCLUSIONS OF LAW

1.  The February 1956 rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104(a). 

2.  The criteria for an effective date for the grant of 
service connection for a psychiatric disorder prior to March 
21, 1979, are not met.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2002).  

3.  Clear and unmistakable error was not committed in the 
February 1956 rating decision which denied the claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.63 
(1956); 38 C.F.R. §§ 3.303(c), 3.105(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

The Board notes initially that further development for 
consideration of the impact of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), is not required, as it is the law, and not 
development of the facts, that are dispositive in this 
matter.  Accordingly, the VCAA can have no effect on this 
appeal.  Manning v. Principi, No. 98-572 (U.S. Vet. App. Dec. 
19, 2002). 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.63 (1956); 
38 C.F.R. § 3.303.  Personality disorders are not 
"diseases" for which service connection can be granted, and 
as a "matter of law" are not compensable disabilities.  
38 C.F.R. § 3.63(f) (1956); 38 C.F.R. § 3.303(c); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).

Once a RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2002); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a) (2002).

An award granted on the basis of receipt of new and material 
evidence, other than service department records, may not be 
made effective prior to receipt of the claim to reopen.  
38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2002).  

Previous rating actions are accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 3.105.  
Under Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel 
v. Brown, 6 Vet. App. 242 (1994), "clear and unmistakable 
error" in prior rating actions encompasses a situation in 
which the correct facts, as they were known at the time, were 
not before the adjudicator or the pertinent statutory or 
regulatory provisions in existence at the time were 
incorrectly applied by the adjudicator.  The error must be 
"undebatable" such that reasonable minds could only 
conclude that the rating action in question was fatally 
flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question.  Id.

For the purposes of entering this decision, it is concluded 
that the issue of clear and unmistakable error has been 
"properly pleaded."  Fugo v. Brown, 6 Vet. App. 40 (1993) 
en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1993).


II.  Analysis

As described in the November 2001 Board decision, service 
connection for "nervousness, headaches, stomach trouble" 
was denied by a February 1956 rating decision on the basis 
that there was no superimposed injury or disease during 
service that aggravated a constitutional or developmental 
disorder that existed before service.  The veteran was 
notified of this decision in February 1956, and he did not 
appeal this decision.  As such, this rating decision is 
"final."  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  This 
is the last final decision denying a claim for service 
connection for a psychiatric disorder on any basis.  The 
evidence before the RO at that time were the service medical 
records and statements submitted by laypersons asserting that 
the veteran had an anxiety disorder that was incurred during 
service.  The DD Form 214 then of record listed the veteran's 
discharge under Department of the Army Regulations (AR) No. 
635-209 (March 17, 1955) ("AR 635-209"), which is a 
discharge for "Inaptitude or Unsuitability."  

Also of record, as emphasized in the Joint Motion, were 
service medical records from the veteran's first two periods 
of service reflecting diagnoses of anxiety reaction found, at 
that time, to have been incurred in line of duty.  As 
referenced in the September 30, 2002, Joint Motion beginning 
at page 2, the veteran's anxiety reaction was described as 
"chronic" "moderate" or "moderately severe."  Also noted 
therein was a February 1953 medical record reflecting the 
following: 

The patient is basically a schizoid 
personality, but not psychotic at 
present.  Hysterical and anxiety 
manifestation are present to an extent to 
diagnose the patient as suffering from 
anxiety reaction. 

After hospitalization in March 1955, the diagnosis was 
changed from anxiety reaction to an emotional instability 
reaction that existed prior to service and was not incurred 
during service.  Upon separation examination, the psychiatric 
examination was normal, and the diagnosis was emotional 
instability reaction.  The DD Form 214 listed the veteran's 
discharge under Department of the Army Regulations (AR) No. 
635-209 (March 17, 1955) ("AR 635-209"), which is a 
discharge for "Inaptitude or Unsuitability."  

Following service separation, the veteran filed a claim for 
service connection for "nervousness," and headaches and 
stomach discomfort secondary thereto.  Thereafter, service 
connection for "nervousness, headaches, stomach trouble" 
was denied by a February 1956 rating decision on the basis 
that there was no superimposed injury or disease during 
service that aggravated a constitutional or developmental 
disorder that existed before service.  The veteran was 
notified of this decision in February 1956, and he did not 
appeal this decision.  As such, this rating decision is 
"final."  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  This 
is the last final decision denying a claim for service 
connection for a psychiatric disorder on any basis.  

The veteran filed a claim to reopen the issue of entitlement 
to service connection for a psychiatric disability that VA 
received on March 21, 1979.  The attempt to reopen the claim 
for service connection for a psychiatric disorder was denied 
by rating action dated in November 1979.  The veteran filed a 
notice of disagreement in January 1980, but no statement of 
the case was issued at that time and the claim thus remained 
in open status.  Following another attempt by the veteran to 
reopen his claim, a September 1998 rating decision granted 
service connection for post-traumatic stress disorder 
effective from March 21, 1979, the date of the original claim 
to reopen.  This decision was based on an April 1998 opinion 
from a VA psychiatrist suggesting the veteran had post-
traumatic stress disorder as a result of service. 

Turning to an analysis of the veteran's claim, his voluminous 
written correspondence, including that submitted since the 
Joint Motion, can be summarized as an assertion that the VA 
has erred in not granting service connection for post-
traumatic stress disorder or another acquired psychiatric 
disorder effective from his original claim for service 
connection filed in 1955 because the service medical records 
reflect treatment for psychiatric impairment during service, 
and because he was discharged from duty due to this 
condition.  He also repeatedly has referenced purported 
stressors associated with his service during the Korean 
conflict that he claims have been ignored by the VA in its 
decisions below.   

It is noted initially that the RO was clear in its September 
1998 decision that the basis of the reopening and allowance 
of the veteran's claim was the April 1998 VA medical opinion 
supporting the veteran's claim.  This evidence was not of 
record at the time of the February 1956 rating decision, and 
thus cannot be used a basis for a claim of clear and 
unmistakable error.  Russell, 3 Vet. App. at 310;  Damrel, 6 
Vet. App. at 242.  Moreover, the February 1956 rating 
decision denying entitlement to service connection for a 
psychiatric disability did not involve incorrect application 
of the statutory or regulatory provisions extant at the time 
and was the product of a reasonable exercise of rating 
judgment given the relevant facts known at the time of those 
decisions.  

As support for the above conclusion, a review of the evidence 
before the RO at the time of its February 1956 rating 
decision, to include the service medical records and lay 
assertions submitted post-service, does not compel the 
conclusion that reasonable minds could only agree that 
entitlement to service connection for a psychiatric 
disability was warranted on the basis of such evidence.  In 
this regard, contrary to the veteran's assertions and as 
indicated above, the veteran was not discharged from service 
due to an acquired psychiatric disorder as his discharge was 
due to "inaptitude or unsuitability."  Also relevant is the 
fact that the separation examination attributed the veteran's 
psychiatric symptomatology to his "emotional instability 
reaction personality."  (emphasis added).  

The Joint Motion found fault with the fact that the Board did 
not adequately address the diagnoses of anxiety reaction in 
the veteran's first two periods of service "found to have 
been incurred in line of duty," and the subsequent change of 
diagnosis.  See Joint Motion, pages 7 to 10.  Addressing this 
evidence, clearly, it would have been entirely reasonable for 
the adjudicators in February 1956 to have viewed these 
initial diagnoses of anxiety reaction, in light of the 
subsequent change in diagnosis to a personality disorder and 
the nature of the veteran's discharge, to be an insufficient 
basis upon which to grant the veteran's claim.  Far from it 
being "undebatable" that the record at that time showed a 
psychiatric disorder of in-service origin, it would have been 
entirely reasonable to conclude that the initial diagnosis of 
anxiety reaction did not accurately reflect the true nature 
of the veteran's psychiatric disability, and that the 
subsequent diagnosis of a personality disorder represented 
the true nature of the psychiatric condition during all of 
the veteran's periods of service.  Clearly, far from being 
"fatally flawed," the February 1956 rating decision was the 
product of sound rating judgment given the fact that the 
weight of the medical evidence, at the time of this decision, 
could reasonably have been said to have demonstrated that the 
veteran suffered from a personality disorder during all of 
his periods of service, and that the initial diagnosis of 
anxiety reaction was simply not accurate.     

In short, notwithstanding the initial diagnosis of anxiety 
reaction, there was certainly sufficient evidence to conclude 
in February 1956 that the in-service psychiatric treatment 
was for a personality disorder, a disability for which 
service connection could not be granted and/or that there was 
no aggravation of such a disorder during service.  38 C.F.R. 
§ 3.63 (1956); 38 C.F.R. § 3.303(c) (2001); Beno, Vet. App. 
at 439, 441.  Finally, while the record did contain lay 
assertions supporting the veteran's contention that he had an 
acquired psychiatric disability as a result of service, the 
record before the RO in 1956 did not include a medical 
opinion linking an acquired psychiatric disorder to service, 
as was the case at the time of the September 1998 opinion.  
Thus, as lay assertions are not a sufficient basis for a 
grant of service connection, the Board concludes that clear 
and unmistakable error in the February 1956 rating decision 
is not demonstrated.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).   

As the Board has not found that the February 1956 denial of 
service connection for a psychiatric disability involved 
clear and unmistakable error, and it is not shown or 
contended that a claim to reopen this issue was received 
prior to March 21, 1979, an earlier effective date cannot be 
granted.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2000).  The Board is bound by 
these criteria, and a review of the other potentially 
applicable laws and regulations does not reveal a provision 
under which an earlier effective date can be assigned.  
38 C.F.R. § 7104(c).  


ORDER

Entitlement to an effective date earlier than March 21, 1979, 
for a grant of service connection for a psychiatric disorder 
is denied.   

Clear and unmistakable error was not committed in a February 
1956 rating decision which denied a claim for service 
connection for a psychiatric disorder.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

